Title: To Alexander Hamilton from Josias Carvel Hall, 25 April 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Apl. 25th—99
          
          The Officers, who mett at the City of Baltimore by Appointment on the 23d Inst have elected Lieut. Ninian Pinkney Pay master. I waited one Day in  Baltimore to receive his Bond & &c He was not able to accomplish his Business at that time; but expect he will forward them as soon as possibly, as he was urged to loose no time. They shall be immediately transmited. Lieut. Henry C. Neale of Port Tobacco & Lieut. John Adlum of Frederick are mentioned as proper persons for the Place of Regimental Quartermaster. They are both Strangers to me, nor could I on inquiry get material Information relative to them. It was not even known whether by the Officers present whether either will accept. They are submited to your Choice, or if the Service will admit, postponed ’till a proper Subaltern can be selected. I will desire the Majors to inquire in their respective Districts for a proper  such & report him to me. I have nominated Lieut. Daniel Hughes Adjutant. Inclosed you have the Arrangement of the Districts & Subdistricts with the principal Officers appointed to each. I have been obliged to make some alterations in the Company Arrangmts. & I believe some other might be made to advantage Capt Savage & Lt. Hillary are, I am informed, gone to Kentuckey. Lt. Pinckney, of the same Company is elected Paymaster. I have in consequence appointed Lt. Ag. Beall of Capt. Brothers Compy to recruit at Annapolis. I am informed Capt. Nicholson has declined. Lt. Neale of that Compy is nominated, conditionally, as Quarter master. I have therefore appointed Lt Levi Alexander to recruit at Elkton.
          I am just honored with yours of the 15th Inst: & at the same time an other, which I presume is yours, tho’ it has neither Date nor Signature. They refer to Plans inclosed—now came to hand. Havre-de-Grace, which you mention as the Regimental Rendezvouse, is the most convenient Point of Intercourse between the Eastern & Western Shores of this State and also for the Reciprocating Communications with your Office & that of the Secretary at War. It is healthy & reasonably cheap. The Houses are generally filled—few Troops can, conveniently, be Quartered there ’till furnished with Tents & Camp equipage. I think the Regimental Clothing generally had better be disposed deposited at the Battalion Rendezvouse, or if you think better even here I have heretofore selected from the Regt. a Board of Taylors to alter & keep in repair the Clothing of the Regt. An Exemption from the Duties of Guards &c hath been thought a Compensation. Hats, Shoes & such lesser articles necessary to give a Military smartness to the Recruits & to enable them to march are indispensably necessary to be deposited at the Rendezvouse of each Company
          I am Sir with great Consideration Yr Most Obdt Servt.
          
            Jo. Carvel Hall
          
          Major Genl Hamilton
        